UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1200


SABRINA RENEE BROWN,

                Plaintiff - Appellant,

          v.

HUNTINGTON INGALLS INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:11-cv-00044-RAJ-FBS)


Submitted:   June 22, 2012                 Decided:   July 19, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sabrina Renee Brown, Appellant Pro Se.    Scott William Kezman,
Anna Richardson Smith, KAUFMAN & CANOLES, PC, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sabrina Renee Brown appeals the district court’s order

granting summary judgment to the defendant, Huntington Ingalls,

Inc., on her claims under the Americans with Disabilities Act,

42 U.S.C.A. §§ 12101-12213 (West 2005 & Supp. 2012) (“ADA”) and

the   Rehabilitation    Act   of    1973      (“Rehabilitation    Act”),     29

U.S.C.A.   §§ 701-796   (West      2008   &   Supp.   2012).     Brown     also

challenges the magistrate judge’s denial of several discovery

motions, seeks to supplement the record on appeal, and moves

this court to compel the production of discovery materials.                For

the following reasons, we decline to supplement the record or

compel discovery, and we affirm the judgment below.



                        I. Discovery motions *

           We review the denial of discovery prior to the grant

of summary judgment for an abuse of discretion.                  See Harrods

Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.


      *
       Huntington contends that Brown has waived review of the
magistrate judge’s denial of her various discovery motions
because she did not challenge their disposition in the district
court. Because Brown, proceeding pro se, did not receive notice
of the consequences of failing to file timely objections to the
magistrate judge’s orders, however, her failure to object to
them below does not waive appellate review. See Fed. R. Civ. P.
72(a); Wells v. Shriners Hosp., 109 F.3d 198, 200-01 (4th Cir.
1997); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.
1984).



                                      2
2002).        A    trial      court    necessarily     has     broad   discretion    in

managing pretrial discovery and an appellate court should not

disturb its orders absent a clear abuse of discretion.                           Ardrey

v. United Parcel Serv., 798 F.2d 679, 682 (4th Cir. 1986).

              Having carefully reviewed the record, we find no abuse

of    discretion        in    the     magistrate     judge’s     denial   of   Brown’s

various discovery motions.                   Further, to the extent that Brown

seeks to supplement the record with additional materials and

information that were not considered by the district court, she

has    failed       to       show     that    such    supplementation      would    be

appropriate.            See Fed. R. App. P. 10(e)(2)(C).                  Nor is her

present appeal the proper venue for her to seek the production

of additional discovery materials.



                                    II. Summary judgment

              We review de novo a district court’s order granting

summary judgment.              See Robinson v. Clipse, 602 F.3d 605, 607

(4th Cir. 2010).             Summary judgment shall be granted when “there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                          Fed. R. Civ. P.

56(a).    A district court should grant summary judgment unless a

reasonable jury could return a verdict for the nonmoving party

on the evidence presented.               Anderson v. Liberty Lobby, Inc., 477

U.S.   242,       249    (1986).       Only    disputes   over    facts   that   might

                                               3
affect     the   outcome    of    the     suit    under       governing      law,    i.e.,

material facts, will properly preclude summary judgment.                            Id. at

248-49.     “Conclusory or speculative allegations do not suffice

[to generate a genuine dispute of material fact], nor does a

mere scintilla of evidence” in support of the nonmoving party’s

case.      Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649

(4th Cir. 2002) (internal quotation marks omitted).

             Under    the   ADA,     an     employer         may    not     discriminate

against a “qualified individual” based on her disability.                               42

U.S.C.A. § 12111(8) (West Supp. 2012).                      A “qualified individual”

is   one   “who,     with   or    without      reasonable          accommodation,      can

perform the essential functions of the employment position that

such individual holds or desires.”                    Id.     It was Brown’s burden

at the summary judgment stage to project evidence that she could

perform    the   essential       functions       of    the    position      in   question

here, with or without reasonable accommodations.                             Tyndall v.

Nat’l Educ. Ctrs., Inc. of California, 31 F.3d 209, 213 (4th

Cir. 1994).        As the district court noted, Brown has failed to

produce competent or admissible evidence tending to contradict

Huntington’s well-documented determination that she was not a

“qualified individual.”           Accordingly, summary judgment in favor

of Huntington on Brown's ADA claim was appropriate.                              For the

same     reasons,    any    claim    Brown       sought       to    raise    under     the



                                           4
Rehabilitation Act also fails.              See Doe v. Univ. of Md. Med.

Sys. Corp., 50 F.3d 1261, 1264-65 (4th Cir. 1995).

           Therefore,    we    affirm       the   judgment    below   and     deny

Brown’s pending motion to compel discovery.                  We dispense with

oral   argument   because     the    facts     and   legal    contentions      are

adequately   presented   in    the    materials      before    the    court    and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        5